Order entered November 29, 2016




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-16-01352-CV

                        IN RE MARIO RODRIGUEZ, Relator

              Original Proceeding from the 282nd Judicial District Court
                                Dallas County, Texas
                          Trial Court Cause No. F-13-72121

                                      ORDER
      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   DOUGLAS S. LANG
                                                       JUSTICE